Citation Nr: 0512720	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the left ankle and foot, currently 
assigned a 30 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the benefits sought on 
appeal.  The veteran, who had active service from March 1943 
to December 1945, appealed that decision to BVA, and the case 
was referred to the Board for appellate review.  The Board 
remanded the case for further development in August 2003, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a shell fragment wound of the 
left ankle and foot are not productive of actual loss of use 
of the foot or of ankylosis of the ankle.

3.  The veteran's residuals of a shell fragment wound of the 
left ankle and foot include a tender vertical 7-centimeter 
linear scar on the medial aspect of his left foot.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a shell fragment wound of the left ankle and 
foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 
4.40-4.45, 4.68, 4.71a, Diagnostic Code 5284 (2004).

2.  A separate 10 percent disability evaluation for a tender 
scar of the left ankle and foot is warranted. 38 U.S.C.A. § 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.68, § 4.118, Diagnostic Code 7804 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of information and evidence needed to 
substantiate and complete a claim.  Although the veteran was 
sent a letter in February 2004 informing him of the VCAA and 
its provisions as well as what evidence was necessary to 
substantiate a claim for service connection, the Board 
acknowledges that the letter did not notify him of what the 
evidence must show to establish a claim for an increased 
evaluation.  However, the Board would observe that the RO had 
previously informed the veteran of what evidence was 
necessary to substantiate a claim for an increased 
evaluation.  In this regard, the Board notes that the 
appellant had been provided with a copy of the rating 
decision dated in July 2001, setting forth the general 
requirements of the law, the evidence considered, and the 
reasons why his claim was denied.  A letter dated in August 
2001 also accompanied the veteran's copy of the rating 
decision, which informed him of the enactment of the VCAA and 
its provisions.  The general advisement and the pertinent 
laws and regulations, including the schedular criteria, were 
reiterated in a Statement of the Case dated in January 2002 
as well as in a Supplemental Statement of Case dated in June 
2004.  Thus, through the rating decision, the Statement of 
the Case, and a Supplemental Statement of the Case, the 
veteran and his representative have been notified of the law 
and regulations governing the claim for an increased 
evaluation, the evidence which would substantiate his claim, 
and the evidence which has been considered in connection with 
his appeal.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) these documents have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  As such, the Board is 
of the opinion that these documents have adequately notified 
the veteran of the evidence necessary to establish his claim 
for an increased evaluation for residuals of a shell fragment 
wound of the left ankle and foot.  

Further, to the extent that VA may have failed to fulfill any 
duty to notify the veteran in the February 2004 letter, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case." ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  In this case, however, several documents have 
adequately notified the veteran of what is necessary to 
establish a claim for an increased evaluation, and there is 
no evidence that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this 
case.  Therefore, the Board finds that any perceived duty to 
notify deficiency would be harmless error in this case and 
that no reasonable possibility exists that any further 
notification would aid the veteran in substantiating his 
claim.  In other words, the essential fairness of the 
adjudication process has not been affected by an error as to 
the VCAA notice.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).  The Board notes further, 
that remand for further VCAA notice would result in no 
additional benefit to the veteran as the Board's grant this 
date represents the maximum combined rating available for 
disabilities below the knee.  See 38 C.F.R. § 4.68 (2004).

The Board also acknowledges that the February 2004 letter was 
provided to the appellant after the initial unfavorable 
decision in this case.  However, in a case regarding the 
timing of the VCAA notice, the United States Court of Appeals 
for Veterans Claims (Court) has held that in such situations, 
the appellant has a right to a VCAA content-complying notice 
and proper subsequent VA process.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  That notice was provided to the 
appellant in February 2004, and the RO subsequently reviewed 
the appellant's claim and continued the denial of the benefit 
sought on appeal.  

All the VCAA requires is that the duty to notify be satisfied 
and that a claimant is given an opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in February 2001 and February 2003 
in connection with his claim for an increased evaluation, and 
he was provided the opportunity to testify at a July 2002 
hearing before the Board.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.
Background and Evidence

A rating decision dated in April 1946 granted service 
connection for a shrapnel scar of the left foot and assigned 
a noncompensable evaluation effective from December 5, 1945.  
That determination was based on a review of the veteran's 
service medical records.  A June 1947 rating decision 
subsequently amended the effective date of the evaluation to 
April 1, 1946, and a December 1948 rating decision increased 
the disability evaluation to 10 percent effective from July 
8, 1948.  The veteran later filed a claim for an increased 
evaluation in November 2000, but a rating decision dated in 
July 2001 continued the 10 percent evaluation.  A subsequent 
rating decision dated in June 2004 increased the evaluation 
to 30 percent effective from November 6, 2000.  During the 
pendency of the appeal, that evaluation has remained in 
effect.

Service medical records indicate that the veteran was 
accidentally injured in February 1944 during a hand grenade 
practice when a fragment from an exploding grenade struck his 
left foot.  The shrapnel was lodged between his ventral and 
internal malleolus, and he was noted as having a jagged hole 
that was one centimeter in diameter on the sole of his left 
foot in the mid-plantar arch region.  The motion of his foot 
was good, but he was bleeding.  The veteran underwent surgery 
that day to remove a fragment of steel that measured one and 
a half by one centimeter that had been lodged deeply against 
the calcaneus and os talis on the medial surface.  The tract 
of entrance was debrided and left open, and some 
sulfanilamide was placed in the wound before being stitched.  
The wound was dressed two days later and appeared clean and 
dry.  Only slight swelling was present.  There was also 
redness and slight swelling noted around the wound several 
days later, but there was no drainage.  The sutures were 
removed a few days later, and there was only slight swelling.  
The wound was clean and healing well.  By the beginning of 
March, the wound remained clean without drainage or swelling.  
Slight edema was present just over a week later.  The veteran 
was subsequently provided a discharge examination in March 
1945 at which time it was noted that he had been wounded by 
shrapnel during maneuvers in February1944.  There was no 
disability of defect noted, but there was a scar on the 
medial aspect of his left ankle.

W. R. Garrett, M.D. submitted a letter in June 1947 
indicating that a medical examination revealed the veteran's 
physical condition to be essentially negative, except for an 
old scar on the arch of his left foot running forward and 
backward to the medial malleolar.  The scar appeared to be 
adherent to the underlying structures, which was probably to 
the anterior tibial ligament.  Dr. Garret noted that pain and 
tenderness upon pressure on the scar tissue may have affected 
the underlying nerves.

The veteran was afforded a VA examination in August 1947 at 
which time it was noted that while on maneuvers a hand 
grenade exploded near the veteran's left foot causing 
shrapnel wounds to his left foot and ankle.  He was unable to 
walk immediately following the injury, and he was taken to a 
camp hospital in the desert.  The veteran underwent an 
operation, and a cast was applied on the day of the injury, 
which was worn for three weeks.  He remained hospitalized for 
one and a half months and was then discharged to duty.  He 
then received physiotherapy for two weeks at Fort Knox 
hospital approximately one month later.  He did not receive 
any subsequent treatment.  Since that time, his left foot 
pulled and hurt after prolonged walking or standing.  

A physical examination revealed the veteran to walk without a 
limp or evidence of muscular weakness.  He stood with his 
weight equally distributed on both feet, and the posture of 
each foot was good.  He did have a three-inch surgical scar 
extending from the tip of the medial malleolus to the apex of 
the longitudinal arch.  There was no redness or swelling 
around the scar.  The motion of the ankle and substragular 
joint as well as the passive motion of the midtarsal joints 
was painless and unrestricted.  The nail of the left great 
toe had been removed and was well healed.  On measurement, 
there was no atrophy of the left leg.  X-rays did not reveal 
any evidence of bone or joint injury or disease.  The bony 
architecture was normal, and the articular surfaces were 
smooth.  There was no narrowing of the ankle, substragular, 
or midtarsal joints.  The veteran was diagnosed as having a 
minimum, healed shrapnel wound of the left foot, and the 
examiner commented that there were no objective findings of 
disability of the left foot or ankle.

The veteran was later afforded a VA joints examination in 
February 2001 during which he reported having daily pain, 
weakness, and stiffness in his left ankle as well as some 
occasional swelling, fatigability, and lack of endurance.  He 
denied having any redness, heat, or locking, but he did 
indicate that his left ankle sometimes gave out on him.  His 
left ankle occasionally became more severe, but he was unable 
to identify the frequency or duration of such flare-ups, 
which were often precipitated by his working in the garden.  
He had very little increase in impairment during his flare-
ups.  The veteran did not have any dislocations or recurrent 
subluxation, but he developed pain after standing for 30 
minutes.  He was able to walk slowly one to two blocks, which 
actually made his ankle feel better, but he was unable to 
run, jog, or climb.  The veteran also reported taking 
medication to alleviate his symptoms, and he sometimes used 
crutches with the last use being five or six months earlier.  
He wore cowboy boots, which stabilized his ankle, and he had 
to hold onto a rail when he went up or down the stairs.  He 
also had difficulty driving a car because of the braking.  
With regard to his feet, the veteran had not had any recent 
complaints, and he indicated that he did not receive any 
treatment.  He did not use any crutches, braces, canes, or 
corrective shoes for the left foot, and it was noted that his 
feet did not interfere with any activities.

A physical examination revealed tender scars on the medial 
and anterior aspects of the left foot and ankle.  The veteran 
was able to stand on his tiptoes and heels, but he did so 
with difficulty.  The veteran walked without any limp, and 
the examiner noted that he essentially had no complaints in 
regards to his left foot.  He did have a hammertoe of the 
left second toe, and there were calluses over the fifth 
metatarsophalangeal area on the plantar aspect as well as on 
the heel and in the great toe metatarsophalangeal joint area 
on the plantar aspect.  These calluses were nontender and did 
not require treatment.  Although he walked without any 
apparent difficulty in regard to the feet, he did have 
difficulty with his ankle when he walked.  An x-ray of the 
veteran's left foot revealed the navicular bones to appear 
shattered, which was the result of an old injury.  The talus 
rode on the cuneiforms on the lateral aspect, and there was 
only a small piece of navicular bone in contact with it.  The 
radiologist listed his impression as an old fracture of the 
hind foot with only a small amount of a navicular bone 
remaining.  Another x-ray showed the veteran's left ankle to 
be within normal limits without any noted bone or joint 
abnormality.  The veteran's left ankle had plantar flexion to 
5 degrees and dorsiflexion to 9 degrees, but it was also 
noted that his left ankle could not be measured from neutral.  
His left foot had inversion from 0 to 5 degrees and eversion 
to 0 degrees.

The veteran was also provided a VA scars examination in 
February 2001 at which time it was noted that the scars on 
his left foot and ankle were related to his injury in service 
and his 1983 surgery of an unknown type.  Parenthetically, 
the Board notes that in 1983 the veteran sustained bilateral 
ankle fractures in a work related incident in which he jumped 
from a train after his service-connected left ankle gave out; 
secondary service connection has since been established for 
his right ankle disability as well.  Physical examination in 
February 2001 revealed an 11-centimeter surgical linear scar 
on the anterior aspect of his left foot that was nontender.  
There was no keloid formation, ulceration, depression, or 
functional significance.  He also had a vertical 7-centimeter 
linear scar on the medical aspect of his left foot, which was 
tender on touch and pressure without keloid formation, ulcer, 
or loss of underlying tissue. 

Brian S. Donald, M.D. submitted a letter on behalf of the 
veteran in October 2001 in which he indicated that the 
veteran continued to experience pain and weakness in his left 
ankle following his surgery.

In his February 2002 VA Form 9, the veteran contended that 
his left ankle remained bothersome and occasionally affected 
his balance.

In his July 2002 hearing testimony before the Board, the 
veteran related that he had pain in his ankle as well as 
weakness and that he occasionally had difficulty achieving 
full range of motion of the left ankle.  He also indicated 
that he had trouble walking on unleveled or rough surfaces, 
such as a railroad bed with large stones, and that he had 
numbness in the right side and arch of his left foot.  He had 
one large screw holding his ankle together as well as one pin 
that broke in his little bone.  Although he could move his 
toes and his left ankle, the veteran did have limited motion 
in his ankle as well as pain and weakness.  The pain worsened 
when he tried to garden.  He had not noticed any swelling 
lately, and no one had had ever mentioned using an ankle 
brace.

The veteran was afforded a VA examination in February 2003 
during which he reported having chronic pain and weakness as 
well as tenderness and stiffness in his left ankle.  He also 
complained of intermittent swelling, fatigability, and lack 
of endurance, but he denied any heat or redness.  He had 
fatigability and pain with movement, particularly when he had 
to apply weight to both his feet and ankles, and he had 
limitation in his functional movements during flare-ups.   
His treatment included using BC powders twice a day with a 
good response as compared to prescription nonsteroidal 
antinflammatory drugs.  He also took 200 milligrams of over-
the-counter ibuprofen twice a day and sometimes took 
additional medication to help him sleep through the pain.  
The veteran rated his pain as usually being a four or five on 
a scale of one to ten, but he did indicate that the pain was 
sometimes a ten when experienced a flare-up from making a 
sudden move on his ankle.  He experienced pain daily, which 
usually lasted three to four hours a day.  The veteran denied 
having any symptoms in his feet at rest, but he did have some 
symptoms in his ankles when at rest.  Precipitating factors 
included walking on unleveled ground, prolonged standing, and 
weightbearing.  It was also noted that he usually elevated 
his leg while sitting, but that when he tried to stand after 
sitting in that position, the veteran experienced significant 
weakness causing sharp shooting pains.  Alleviating factors 
included medication, using a heating pad, elevation, and 
soaking.  The veteran also walked with a cane to assist his 
balance and wore high top boots with shoe inserts.  He 
periodically used a motorized scooter in the store to help 
with shopping, as his feet became painful with standing more 
than 15 minutes.  The veteran had not worked since 1990 and 
had someone who mowed his lawn and helped him clean his 
house.  He also indicated that he could perform his 
activities of daily living, but that he did have difficulty 
putting on his boots, as applying pressure to his feet and 
ankle caused him pain, especially with the twisting motion 
used to put on his shoes.  The veteran also noted having 
decreased sensation in his feet and his ankles since his 
shrapnel injury and multiple surgeries.  

A physical examination revealed the veteran to have 
difficulty getting up, and he appeared to have an antalgic 
gait with a limp favoring the right side.  He used a cane as 
well as the hallway railing and furniture to ambulate.  The 
veteran had a 10-centimeter long graft site that was 3 
centimeters wide at the lower aspect of the 15-centimeter 
long vertical incision on the medial aspect of the left 
ankle.  There was also a six-centimeter vertical surgical 
incision extending from the inferior aspect of the left 
medial malleolus down to the left arch region. The medial 
malleolus had marked synovitis with an irregular surface to 
the medial malleolus.  There was tenderness to touch and 
pressure, but there was no warmth, effusion, or erythema.  
The veteran's left great toenail was absent, and there were 
hammertoe deformities of the second toe of the left foot with 
a corn on the dorsum of that toe.  There were also calluses 
on the plantar surface over the first and fifth metatarsal 
heads.  His sensation was decreased in the left lower 
extremity from the ankles down to his toes.  The veteran 
could not ambulate on his tiptoes or heels, as he was 
extremely unsteady, but he could tandem walk while holding 
onto his cane and the examination table.  The left ankle had 
appropriate calf formation, and the muscles appeared to have 
appropriate tone.  He did not have any soft tissue damage, 
and he was able to wiggle his toes.  The veteran's active 
range of motion was noted as 0 to 4 degrees of plantar 
flexion, 0 to 25 degrees of dorsiflexion, 0 to 10 degrees of 
inversion, and 0 to 15 degrees of eversion.  His passive 
range of motion was recorded as 0 to 6 degrees of plantar 
flexion, 0 to 30 degrees dorsiflexion, and 0 to 15 degrees 
inversion.  The examiner commented that the veteran's injury 
of the left ankle resulted in moderately severe residuals.

An additional medical opinion was obtained in May 2004 in 
which it was noted that the veteran had an altered gait and 
required the use of orthotic shoes and a cane.  The examiner 
also commented that it did not appear that the veteran had 
any nerve damage as a result of his shell fragment wound 
injury involving the left ankle and foot.




Law and Analysis

The veteran contends that the current evaluation assigned for 
his residuals of a shell fragment wound of the left ankle and 
foot does not accurately reflect the severity of that 
disability.  He maintains that the symptomatology associated 
with the disability warrants an evaluation in excess of 30 
percent.

Although the veteran's disability was assigned an increased 
evaluation of 30 percent during the pendency of the appeal, 
applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  The veteran has not withdrawn 
his appeal and as such, it remains in appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

The veteran's disability is currently evaluated under 
38 C.F.R. §§ 4.118 and 4.71a, Diagnostic Code 7804-5284.  In 
the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2003).  The hyphenated 
diagnostic code in this case indicates that the superficial 
scar painful on examination under Diagnostic Code 7804 is the 
service-connected disorder and that the foot injury under 
Diagnostic Code 5284 is a residual condition.

The rating criteria for foot injuries is set forth under 
Diagnostic Code 5284, which provides that a 10 percent 
evaluation is for assignment when the symptoms of a foot 
injury are moderate.  A 20 percent evaluation is warranted 
when there are moderately severe symptoms, and a 30 percent 
evaluation, the currently assigned rating, is contemplated 
for severe symptoms.  A 40 percent evaluation will be 
assigned for actual loss of use of the foot.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, Note 1 (2004).  Loss of use is 
said to exist when there is no remaining function other than 
that which would be equally well served by amputation at the 
site of election below the knee with prosthesis in place.  
The determination will be made on the basis of actual 
remaining function whether balance and propulsion, etc., 
could be accomplished equally well by an amputation stump 
with prosthesis. 38 C.F.R. § 4.63 (2004).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his left foot and ankle disability. The medical evidence 
does not show the veteran's disability to be so severe that 
the veteran has actual loss of use of his left foot.  In this 
regard, the February 2003 VA examiner noted that there was 
tenderness to touch and pressure, but that there was no 
warmth, effusion, or erythema.  Although the veteran could 
not ambulate on his tiptoes or heels, as he was extremely 
unsteady, he could tandem walk while holding onto his cane 
and the examination table.  He did not have any soft tissue 
damage, and he was able to wiggle his toes.  The February 
2001 VA examiner noted that the veteran essentially had no 
complaints in regards to his left foot, and the veteran even 
told the February 2003 VA examiner that he was able to 
perform his activities of daily living.  Significantly, the 
February 2003 VA examiner commented that the veteran's injury 
resulted in moderately severe residuals.  In the absence of 
evidence establishing that the veteran's residuals of a shell 
fragment wound are so severe that they cause the actual loss 
of use of his left foot, an evaluation in excess of 30 
percent may not be assigned under Diagnostic Code 5284.  
Therefore, the Board finds that the veteran has not met the 
criteria for an increased evaluation under Diagnostic Code 
5284.

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing limitation of motion and 
ankylosis of the ankle, the Board finds that the criteria for 
a rating in excess of 30 percent are simply not met.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5270, 5271 (2004).  In this 
regard, the Board observes that a 20 percent evaluation 
represents the maximum schedular rating under Diagnostic Code 
5271, and as such, an increased evaluation cannot be granted 
under that diagnostic code.  Additionally, the February 2003 
VA examiner indicated that the veteran had an active range of 
motion of 0 to 4 degrees of plantar flexion and 0 to 25 
degrees of dorsiflexion.  Thus, although the veteran does 
have limited motion of the ankle, the medical evidence does 
show him to have ankylosis.  Therefore, an increased 
evaluation is not warranted under the provisions of 
Diagnostic Codes 5270 and 5271. Similarly, no examiner has 
stated that the veteran has any muscle damage associated with 
his shrapnel wound of the left ankle and foot. See 38 C.F.R. 
§ 4.73 (2004).

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left ankle and foot 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the veteran's 
symptoms are supported by pathology consistent with the 
assigned 30 percent evaluation, and no higher.  In this 
regard, the Board acknowledges that the veteran's left ankle 
and foot disability has reportedly been limited by pain and 
weakness; however, the June 2004 rating decision specifically 
contemplated this pain and weakness in its grant of the 30 
percent disability evaluation under Diagnostic Code 5284.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In this 
regard, the veteran told the February 2001 VA examiner that 
slowly walking one or two blocks actually made his ankle feel 
better and that he had very little increase in impairment 
during his flare-ups.  In addition, the February 2003 VA 
examiner indicated that the veteran had appropriate calf 
formation and that the muscles appeared to have appropriate 
tone.  The veteran was able to tandem walk while holding onto 
the his cane and the examination table, and he told the 
February 2003 VA examiner that he was able to perform his 
activities of daily living.  As such, the Board is of the 
opinion that the veteran's disability more closely 
approximates a 30 percent evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's left ankle and foot 
disability.  

Further, the Board has considered whether the veteran could 
be assigned a separate evaluation for the scars on his left 
ankle and foot.  In this regard, the Board notes that a 
veteran might be entitled to separate ratings for residuals 
of an injury, to include painful scars, if the assignment of 
the additional rating would not violate the rule against 
pyramiding. See Esteban v. Brown, 6 Vet. App. 259 (1994).  
The rule against pyramiding provides that the evaluation of 
the same disability under various diagnoses is to be avoided. 
38 C.F.R. § 4.14 (2004).  The critical element in determining 
whether separate conditions referable to the same disability 
may be assigned separate ratings is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
conditions.  A February 2001 scars VA examination indicated 
that the veteran had an 11-centimeter surgical linear scar on 
the anterior aspect of his left foot that was nontender as 
well as a vertical 7-centimeter linear scar on the medical 
aspect of his left foot that was tender on touch and 
pressure.  As such, the Board finds that a separate 
evaluation for a tender scar is warranted.  

Scars are contemplated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.  The Board notes that during the pendency of 
this appeal, VA issued new regulations for rating 
disabilities for skin disability under 38 C.F.R. § 4.118, 
which became effective August 30, 2002.  However, the Board 
notes that consideration under the revised schedular criteria 
should not be undertaken before such criteria became 
effective. The effective date rule contained in 38 U.S.C.A. § 
5110(g) prevents the application of a later, liberalizing law 
to a claim prior to the effective date of the liberalizing 
law. That is, for any date prior to August 30, 2002, neither 
the RO nor the Board could apply the revised rating schedule.

Under the version of Diagnostic Code 7804 applicable prior to 
August 30, 2002, a 10 percent disability evaluation was 
assigned for superficial scars that are tender and painful on 
objective demonstration.  Under the revised criteria that 
became effective on August 30, 2002, a 10 percent disability 
evaluation under Diagnostic Code 7804 is contemplated for 
superficial scars that are painful on examination.  The Board 
notes that under both the old and new version of Diagnostic 
Code 7804 a 10 percent disability evaluation represents the 
maximum schedular criteria for that disability.  As the 
medical evidence of record has shown the veteran to have a 
vertical 7-centimeter linear scar on the medical aspect of 
his left foot that was tender on touch and pressure, a 
separate 10 percent disability evaluation is warranted for 
the scar under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Therefore, the Board finds that the veteran is entitled to a 
combined 40 percent disability evaluation for his residuals 
of a shell fragment wound of the left ankle and foot.

The Board has considered the application of other Diagnostic 
Codes, including Diagnostic Codes 7801, 7802, 7803, and 7805.  
The criteria for those disabilities is set forth at 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, and 7805, 
respectively.  However, the Board has reviewed the pertinent 
medical evidence as contained in the veteran's claims file, 
and concludes that the criteria for a rating in excess of 10 
percent for scars are simply not met.  In this regard, the 
February 2001 VA examination revealed 11-centimeter surgical 
linear scar on the anterior aspect of the veteran's left foot 
that was nontender.  There was no keloid formation, 
ulceration, depression, or functional significance.  He also 
had a vertical 7-centimeter linear scar on the medical aspect 
of his left foot, which was tender on touch and pressure 
without keloid formation, ulcer, or loss of underlying 
tissue.  As such, there is no objective evidence of record 
indicating that the veteran currently has scars that would 
warrant a rating in excess of the currently assigned 10 
percent under Diagnostic Codes 7801, 7802, and 7803.   
Additionally, although a higher evaluation for the veteran's 
scar would be permitted under Diagnostic Code 7805 with a 
rating assigned based on the degree of limitation of function 
of the affected part, the veteran has already been assigned a 
disability evaluation based on his limitation of function. 
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

In addition, the Board notes that the amputation rule set 
forth at 38 C.F.R. § 4.68 provides that the combined rating 
for disabilities of an extremity shall not exceed the rating 
for the amputation at the elective level, were amputation to 
be performed. For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation set forth under Diagnostic Code 5165 for a below-
the-knee amputation. 38 C.F.R. § 4.68.  Thus, the provisions 
of 38 C.F.R. § 4.68 limit the combined rating for the 
disabilities below the veteran's right knee to 40 percent.  
Thus, the now assigned combined 40 percent disability 
evaluation for the veteran's residuals of a shell fragment 
wound of the left ankle and foot is the maximum rating that 
can be assigned under the rating schedule and pursuant to the 
restrictions of the amputation rule.  Therefore, as a matter 
of law, the veteran cannot be granted a disability evaluation 
in excess of 40 percent for the disability at issue.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected residuals of a shell fragment 
wound of the left ankle and foot have caused marked 
interference with employment beyond that contemplated by the 
Schedule for Rating Disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's left ankle and foot 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's residuals of a shell fragment wound of the left 
ankle and foot under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

ORDER

An evaluation in excess of 30 percent for residuals of a 
shell fragment wound of the left ankle and foot is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, a separate 10 percent rating for a tender 
scar of the left ankle and foot is granted.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


